Citation Nr: 0425822	
Decision Date: 09/20/04    Archive Date: 09/29/04	

DOCKET NO.  02-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder. 

4.  Entitlement to an evaluation in excess of 10 percent for 
bladder dysfunction, prior to October 20, 2003.   

5.  Entitlement to a current evaluation in excess of 
20 percent for bladder dysfunction. 

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2002 and February 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

Finally, for reasons which will become apparent, all issues 
save that of service connection for bilateral defective 
hearing are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


FINDING OF FACT

Chronic defective hearing is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of an incident or incidents of the veteran's period of 
active military service. 



CONCLUSION OF LAW

Chronic defective hearing was not incurred in or aggravated 
by active military service, nor may a sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
January 2002, approximately six months prior to the initial 
AOJ decision in July of that same year.  Specifically, in a 
letter of January 2002, the veteran was provided with the 
opportunity to submit evidence, notified of what evidence was 
still required to substantiate his claim, provided notice of 
who was responsible for securing the evidence, and advised to 
submit any information or evidence in his possession.  The 
veteran was also provided with a Statement of the Case in 
October 2002 which apprised him of VA actions in his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend the hearing at 
the RO before a Decision Review Officer /Hearing Officer, or 
before a Veterans Law Judge at the RO, or in Washington, D.C.  
He has been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  In addition, the veteran was given ample time to 
respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In this regard, the Board notes that the 
evidence includes service medical records, VA treatment 
records, and VA medical examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issue on appeal.  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of chronic 
defective hearing.  At the time of the veteran's service 
separation examination in June 1970, his hearing was within 
normal limits, and no pertinent diagnosis was noted.  

In a VA Consultation Request dated in November 1997, it was 
noted that the veteran had complained of impaired hearing, a 
problem which he had reportedly experienced while in service.  

In correspondence of August 2002, the veteran's spouse wrote 
that her husband (i.e., the veteran) could not hear. 

VA treatment records covering the period from September 2002 
to September 2003 show treatment during that time for hearing 
loss, and various other unrelated medical problems.  

On VA audiometric examination in June 2003, the veteran 
stated that, while in service, he was exposed to mortars, 
grenades, helicopters, howitzers, machine guns, and small 
arms fire.  The veteran additionally noted an incident in 
which a mortar round exploded 25 meters from where he was 
standing.  At the time of examination, the veteran denied 
occupational noise exposure.

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
AVG.
RIGHT EAR
50
55
45
40
35
43
LEFT EAR
30
10
35
35
20
32

Speech discrimination in the veteran's right ear was 
24 percent, with discrimination of 100 percent in the left 
ear.  According to the veteran, he had experienced poor word 
recognition, or understanding, in his right ear for many 
years, though of late, it had been becoming progressively 
worse.  The pertinent diagnosis was of a flat, moderate 
sensorineural hearing loss on the right ear, with very poor 
word recognition.  In the left ear, the veteran exhibited a 
mild low frequency hearing loss at 500 Hertz, becoming normal 
at 1,000 and 1,500 Hertz, and then becoming mild again at 
2,000 and 3,000 Hertz, and normal again at 4,000 Hertz, with 
a moderate sensorineural hearing loss at 6,000 and 
8,000 Hertz.  Word recognition in the veteran's left ear was 
described as excellent.  In the opinion of the examiner, it 
was at least as likely as not that the veteran's tinnitus was 
associated with noise exposure, acoustic trauma, and hearing 
loss which the veteran had experienced during his military 
service. 

In an addendum to the aforementioned VA audiometric 
examination dated in August 2003, it was noted that the 
veteran's claims folder was available, and had been reviewed.  
That review revealed no hearing loss in either ear at the 
time of the veteran's separation physical examination, which 
was conducted approximately five weeks prior to his 
separation from service.  In light of that information, and 
following a review of the veteran's claims folder, it was the 
opinion of the examiner that it was not at least as likely as 
not the case that the veteran's hearing loss was associated 
with his military service.  

Analysis

The veteran in this case seeks service connection for 
bilateral defective hearing.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Moreover, where a veteran served ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC test are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).

In the present case, service medical records are negative for 
evidence of chronic defective hearing.  At the time of the 
veteran's service separation examination in June 1970, his 
hearing was within normal limits, and no pertinent diagnosis 
was noted.  The earliest clinical indication of the presence 
of potentially chronic hearing loss is revealed by a VA 
consultation request dated in November 1997, more than 
27 years following the veteran's discharge, at which time the 
veteran was heard to complain of impaired hearing.  That 
hearing loss was confirmed on VA audiometric examination in 
June 2003, at which time the veteran received a diagnosis of 
bilateral sensorineural hearing loss.  

The Board concedes that, at the time of the aforementioned 
audiometric examination in June 2003, the VA examiner offered 
his opinion that it was "at least as likely as not" that the 
veteran's hearing loss was the result of his military 
service.  However, in an addendum to that examination dated 
in August 2003 (following an in-depth review of the veteran's 
claims folder), that same examiner amended his initial 
finding regarding the etiology of the veteran's hearing loss 
to say that, in fact, the veteran's hearing loss was not at 
least as likely as not associated with his military service.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current hearing loss with 
any incident or incidents of his period of active military 
service.  Accordingly, service connection for bilateral 
defective hearing must be denied.  


ORDER

Service connection for bilateral defective hearing is denied.


REMAND

In addition to the aforementioned, the veteran in this case 
seeks service connection for chronic tinnitus, as well as 
increased evaluations for post-traumatic stress disorder and 
bladder dysfunction, and a total disability rating based upon 
individual unemployability.  

In that regard, the Board notes that, at the time of a VA 
psychiatric examination for compensation purposes in October 
2003, the veteran stated that he had done odd jobs for many 
years, up until 1998 or 1999, at which time he "started 
drawing Social Security for diabetes, vision problems, 
bladder problems, and for his mental health problems."  
Pursuant to various holdings of the United States Court of 
Appeals for Veterans Claims, the VA has a duty to assist in 
gathering Social Security records when put on notice that the 
veteran is receiving Social Security benefits.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 180 (1992).  Accordingly, an attempt 
will be made to procure such records prior to a final 
adjudication of the veteran's current claims.  

The Board further notes that, in a rating decision of March 
2004, the RO denied entitlement to service connection for 
chronic tinnitus, as well as a total disability rating based 
upon individual unemployability.  While in July 2004, the 
veteran voiced his disagreement with the aforementioned 
denial of benefits, the RO has yet to issue a Statement of 
the Case on the issues of service connection for tinnitus, or 
entitlement to a total disability rating based upon 
individual unemployability.  This must be accomplished prior 
to a final adjudication of the veteran's claims for those 
benefits.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A, (2002), and 
in 38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment rendered 
by any health care providers, VA or non-
VA for any disability at issue.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, and given the opportunity to 
provide any missing records they wish to 
submit.  

3.  In addition, the RO should attempt to 
obtain any and all records for the 
veteran currently in the possession of 
the Social Security Administration.  Such 
records should include a copy of any 
awards determinations, to include any 
determinations regarding the veteran's 
entitlement to Social Security benefits 
based, in whole or in part, on his 
service-connected post-traumatic stress 
disorder and bladder dysfunction.  All 
such records, when obtained, should be 
made a part of the veteran's claims 
folder.  

4.  The RO should then issue a Statement 
of the Case on the issues of service 
connection for chronic tinnitus, and 
entitlement to a total disability rating 
based upon individual unemployability.  
Accompanying that Statement of the Case 
should be notice to the veteran of his 
appellate rights, and of the need to 
timely file a Substantive Appeal in order 
to perfect his claims.  The Statement of 
the Case must contain notice of all 
relevant actions taken on the veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues of service connection for chronic 
tinnitus, and entitlement to a total 
disability rating based upon individual 
unemployability.

5.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected post-
traumatic stress disorder and bladder 
dysfunction, to include entitlement to an 
evaluation in excess of 10 percent for 
bladder dysfunction prior to October 20, 
2003.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for increased evaluations for service-
connected post-traumatic stress disorder 
and bladder dysfunction since the last 
SSOC in February 2004.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



